Citation Nr: 0900568	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to September 22, 
2004, for the grant of service connection for bronchial 
asthma

2.  Entitlement to an effective date prior to September 22, 
2004, for the grant of service connection for folliculitis of 
the scalp.

3.  Entitlement to service connection for a rash on the 
hands.

4.  Entitlement to service connection for a rash on the legs.

5.  Entitlement to service connection for degenerative 
arthritis of the back.

6.  Entitlement to service connection for degenerative 
arthritis of the hands.

7.  Entitlement to service connection for degenerative 
arthritis of the hips.

8.  Entitlement to an initial compensable rating for 
hydradenitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which granted service connection 
for bronchial asthma (10% disabling), folliculitis of the 
scalp (10% disabling), and hydradenitis (noncompensable) 
effective September 22, 2004.  The same decision also denied 
entitlement to service connection for a rash of the hands and 
legs and arthritis of the hands, back, and hips.

The issue involving the rating assigned for hydradenitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not file his claim of entitlement to 
service connection for bronchial asthma within one year of 
discharge from service.  The RO received an informal claim 
for benefits on June 6, 2003, and a formal claim was received 
within one year of having been sent an application for 
benefits.  

3.  The veteran did not file his claim of entitlement to 
service connection for folliculitis of the scalp within one 
year of discharge from service.  The RO received an informal 
claim for benefits on June 6, 2003, and a formal claim was 
received within one year of having been sent an application 
for benefits.  

4.  The competent evidence of record does not contain any 
currently diagnosed rash of the hands. 

5.  The competent evidence of record does not contain any 
currently diagnosed rash of the legs. 

6.  Degenerative arthritis of the back was not incurred 
during the veteran's active military service.

7.  Degenerative arthritis of the hands was not incurred 
during the veteran's active military service.

8.  Degenerative arthritis of the hips was not incurred 
during the veteran's active military service.



CONCLUSIONS OF LAW

1.  The requirements for an effective date of June 6, 2003, 
for a grant of service connection for bronchial asthma have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.109, 3.155, 3.159, 3.400 (2008).

2.  The requirements for an effective date of June 6, 2003, 
for a grant of service connection for folliculitis of the 
scalp have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.109, 3.155, 3.159, 3.400 
(2008).

3.  The criteria for the establishment of service connection 
for a rash of the hands are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

4.  The criteria for the establishment of service connection 
for rash of the legs are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  The criteria for the establishment of service connection 
for degenerative arthritis of the back are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

6.  The criteria for the establishment of service connection 
for degenerative arthritis of the hands are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

7.  The criteria for the establishment of service connection 
for degenerative arthritis of the hips are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regard to 
the veteran's claims in correspondence sent to the veteran in 
September 2004 and July 2005.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his original claims for 
service connection, and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  In November 2007, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the pertinent 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.  

The Board would note that with regard to the claims 
pertaining to bronchial asthma and folliculitis of the scalp, 
they arise from the veteran's disagreement with the effective 
date of the award of service connection.  With regard to the 
claim for hydradenitis it arises from the veteran's 
disagreement with the initial noncompensable evaluation 
assigned following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  The Board is aware of the United 
States Court of Appeals for Veterans Claims (Court) recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
however, statements of the veteran indicate awareness of the 
evidence necessary to substantiate a claim for a higher 
evaluation and no further analysis in that regard is 
necessary.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical treatment records, and reports of VA 
examinations.  The veteran has not identified any other 
evidence which has not been obtained in support of his 
claims.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Earlier Effective Date

The veteran has contended that he is entitled to an effective 
date earlier than September 22, 2004, for the grant of 
service connection for bronchial asthma and folliculitis of 
the scalp.  Specifically, he contends that the grant of 
service connection for the conditions should be effective as 
early as September 1991 when he separated from active duty 
service.  Alternatively, he asserts that May 29, 2003, is the 
proper effective date as this is when he claims he "filed" 
an informal claim for benefits with VA.  

When an original claim is received within one year after 
separation from service, disability compensation is awarded 
for direct service connection on the day following separation 
from active service or date entitlement arose; otherwise, the 
effective date of service connection is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

While the veteran has argued that the effective date for the 
grant of service connection should be as early as 1991, the 
date is inconsistent with rules and regulations implemented 
by Congress concerning effective dates for award of 
compensation.  In the instant case, the veteran separated 
from service in September 1991.  His informal claim for 
benefits were received in June 2003 and the formal 
application for benefits was received in September 2004, both 
outside the one-year time frame from separation from service.  
There is no basis for an earlier effective date back to the 
date of separation in 1991.  See 38 U.S.C.A. § 5110: 
38 C.F.R. § 3.400(b)(2). 

The veteran has been awarded service connection for bronchial 
asthma and folliculitis of the scalp effective from September 
22, 2004, the date of receipt of his formal application for 
benefits.  While May 29, 2003, has been incorrectly argued as 
an alternative effective date for these conditions, the Board 
in fact finds a legal basis for awarding an effective date of 
June 6, 2003, for the award of service connection for these 
conditions.  38 C.F.R. § 3.155.  

A thorough review of the record shows that while the veteran 
signed VA Form 21-4138 on May 29, 2003, requesting service 
connection for asthma and a rash on his head, his claims were 
not received by the RO until June 6, 2003.  (Emphasis added).  
The date of receipt of the claim is the controlling date and 
not the signature date.  38 C.F.R. § 3.400.  

Unfortunately, through no fault of the veteran, his informal 
claim was associated with his father's claims file.  On 
October 17, 2003, the RO noted that the informal claim was 
found in the wrong claims file and associated it with this 
veteran's claims file on that date.  The RO further noted 
that a formal application for benefits was sent to the 
veteran on October 21, 2003.  Thereafter, the RO received the 
veteran's formal application for benefits on September 22, 
2004.

As the veteran's formal claim was received within one year 
from the date the application form was sent to the veteran 
(October 21, 2003), his claim will be considered filed as of 
date of receipt of the informal claim (June 6, 2003).  
38 C.F.R. § 3.155(a).  Though the informal claim was not 
associated with this veteran's claims file until October 17, 
2003, it was an error on part of the RO and not this veteran.  
It was first received by the RO on June 6, 2003, and hence, 
this is the correct and just effective date for the award of 
service connection for bronchial asthma and folliculitis of 
the scalp.   

The veteran satisfies the threshold legal eligibility 
requirements for an earlier effective date sought in this 
appeal.  Entitlement to an effective date of June 6, 2003, 
for the grant of service connection for bronchial asthma and 
folliculitis of the scalp is warranted.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400  (2008). 


II.  Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A. & B.  Rash on Hands and Legs

The veteran essentially contends that he is entitled to 
service connection for a rash on the hands and legs.  He has 
set forth no specific allegations with regard to service 
incurrence for a rash on the legs.  The veteran at one time 
alleged that his rash on the hands was the result of service 
in the Gulf War, but he has not pursued the claim on this 
basis.
  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeals as to these issues will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnoses of a 
rash on the hands.  There was a small nodule discovered on 
the left thigh in March 1982, which was considered to be acne 
vulgaris.  There were no further complaints in service.  The 
September 1991 separation examination was negative for either 
a rash on the hands or legs.

The mere fact that the veteran had an area of acne vulgaris 
during service in 1982  is not enough to establish that a 
chronic skin disorder of legs manifested during his active 
duty service.  38 C.F.R. § 3.303(b).  As noted above, the 
September 1991 separation examination was negative for a rash 
on the hands or legs.  

Post-service, VA and private treatment records, as well as 
the November 2004 report of VA examination are all negative 
for evidence of a rash on the legs or hands.  Specifically 
upon VA examination in 2004, the veteran's extremities were 
devoid of ulceration, edema, or stasis dermatitis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  Without a diagnosis of a 
disability manifested by rash on the hands and legs, the 
clinical evidence of record does not support a finding of 
service connection for either a rash on the hands or legs.

At this juncture, the Board again would note that the veteran 
at one time alleged that he had a rash on his hands as a 
result of service in the Gulf War.  Despite having served in 
Southwest Asia from August 1990 to March 1991 in Support of 
Operation Desert Shield/Storm, the evidence of record fails 
to establish the presence of the claimed disorders.  Thus, 
service connection would not be warranted on a presumptive 
basis for this Persian Gulf veteran as he does not have a 
qualifying chronic disability as defined by statute.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran's representative has argued that Remand for a new 
examination is warranted as the November 2004 VA examiner 
failed to examine the veteran's hands or legs; however, as 
noted above the extremities were evaluated with a resulting 
negative finding.  While the veteran contends he has a rash 
on the hands and legs as a result of his military service, 
his statements do not constitute competent evidence of a 
medical diagnosis or nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).    




C., D., & E.  Arthritis of the Hands, Back, and Hips

The veteran essentially contends that he is entitled to 
service connection for arthritis of the hands, back, and 
hips.  He has set forth no specific allegations with regard 
to service incurrence.

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeals as to these issues will be denied.

As will be discussed below, arthritis of the hands, back, and 
hips was not noted during service.  While degenerative 
arthritis was found in the hands, back, and hips upon VA 
examination in August 2005, this was years after service.  
Further, no medical professional has related findings of 
degenerative arthritis of the hands, back, or hips to the 
veteran's military service.

The veteran's service medical records are devoid of 
complaints, treatment, or diagnoses of arthritis of the 
hands, hips, or back.  The veteran did dislocate his left 
fifth finger in a basketball game in June 1987, but there 
were no further complaints in service.  The September 1991 
separation examination was negative for arthritis of the 
hands, as well as the back and hips.  

The mere fact that the veteran dislocated his left fifth 
finger in 1987 is not enough to establish that a chronic 
condition of the hands, namely degenerative arthritis, 
manifested during his active duty service.  38 C.F.R. § 
3.303(b).  As noted above, the September 1991 separation 
examination was negative for any complaints referable to the 
hands or any diagnoses of degenerative arthritis.  

In short, degenerative arthritis of the hands, back, and hips 
was not shown in service, or for many years thereafter.  
Degenerative arthritis of the hands, back, and hips was first 
diagnosed upon VA examination in August 2005, some 14 years 
after the veteran's discharge from active duty service, which 
is clearly outside the one-year presumptive period for 
arthritis.  38 C.F.R. §§  3.307, 3.309.  Also, this lengthy 
period of 14 years without diagnosis or treatment for 
arthritis is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

While the veteran may now have diagnoses of arthritis, no 
examiner has ever indicated that the claimed arthritic 
disorders were related to the veteran's active military 
service.

The veteran's representative argues that the matters should 
be Remanded for a new VA examination.  In this instance, the 
representative argues that the examination is inadequate as 
the examiner failed to review the veteran's medical history.  
The Board does not believe that a new examination is 
necessary.  As delineated above, the service medical records 
were devoid of arthritis of the hands, back, and hips.  
Additionally, the service medical records do not show any 
injury or problem during service involving the hands, back, 
or hips that was not noted or considered by the VA examiner 
in 2005.  Other than the dislocated left fifth finger, which 
the 2005 VA examiner noted, there were no injuries to the 
back, hips, or hands in service.  Moreover, the veteran did 
not indicate that he was receiving any current treatment for 
the claimed disorders, other than exercise and stretching of 
his hips nor did he submit any evidence in support of his 
claims.  As such, the Board finds that the 2005 VA 
examination was adequate in order to render a decision on the 
merits of the veteran's claims.  Remanding for another 
examination, to consider records from service which document 
no other complaints or findings regarding the back, hips, and 
hands, (other than the dislocated finger already considered 
in the 2005 examination) would serve no useful purpose. 

While the veteran contends he has degenerative arthritis of 
the hips, back, and hands as a result of his military 
service, his statements do not constitute competent evidence 
of a nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57. 

ORDER

Entitlement to an effective date of June 6, 2003, for the 
award of service connection for bronchial asthma is granted 
subject to the controlling regulations governing monetary 
awards. 

Entitlement to an effective date of June 6, 2003, for the 
award of service connection for folliculitis of the scalp is 
granted subject to the controlling regulations governing 
monetary awards. 

Entitlement to service connection for a rash on the hands is 
denied.

Entitlement to service connection for a rash on the legs is 
denied.

Entitlement to service connection for degenerative arthritis 
of the back is denied.

Entitlement to service connection for degenerative arthritis 
of the hands is denied.

Entitlement to service connection for degenerative arthritis 
of the hips is denied.


REMAND

The veteran and his representative contend that a new 
examination is in order to properly rate the service 
connected hydradenitis.  They assert that four years have 
passed since the last VA examination, and that the severity 
of the condition has grown worse.  

The Board notes that the mere fact that the veteran has not 
had an examination in a few years does not necessarily render 
that examination inadequate for purposes of rating the 
veteran's service-connected disability, particularly in a 
situation where the disability has stabilized for quite some 
time.  In situations where the appellant can articulate or 
show some specific reasons why the last examination report no 
longer provides an accurate assessment as to the current 
severity of a condition, a new examination is certainly 
warranted.   

Here, the veteran reports complaints of pain, an inability to 
walk or sleep normally, unsightly sores, and a repugnant 
smell when the condition drains.  These symptoms appear to be 
in excess of any found on last examination in November 2004, 
and it appears that the condition may very well have worsened 
since then.  A new examination is indicated.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the 
veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

Prior to any examination any outstanding records of pertinent 
medical treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or 
private treatment records not on file 
pertaining to the skin disability subject 
to this REMAND, to specifically include 
any outstanding VA treatment records dated 
since the last examination in November 
2004. 

2.  Schedule the veteran for VA 
dermatology examination by an appropriate 
specialist to determine the nature and 
severity of the veteran's service-
connected skin disability, hydradenitis.  

By coordination among the RO, veteran, and 
examiner, arrange to have the examination 
conducted during a period of flare-up, 
unless this is deemed not at all possible.  
If such examination cannot be conducted 
during a period of flare-up, the examiner 
must fully explain why not in the 
examination report.
 
Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report.  
The examiner should obtain a history of 
reported symptoms from the veteran; 
perform all studies deemed appropriate in 
the medical opinion of the examiner; and 
report all findings in detail.  The 
examiner should include in the examination 
report the rationale for any opinion 
expressed.  If the examiner determines 
that it is not feasible to respond to any 
of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.  The examiner must provide 
specific findings as to each of the 
following:

A.  The body part locations and nature of 
the service-connection hydradenitis; and 
any resulting residuals including any 
inflammation, rash, swelling, redness, 
blisters, oozing lesions, scales, 
itching, pain, scarring, cystic nodules, 
exudation, pruritis, and any other 
manifestations.

B.  The measurement of the percentage of 
the entire body affected by the service-
connection skin disorder residuals, to 
specifically include an opinion as to 
whether the percentage is more than 5 
percent of the entire body;

C.  The measurement of the percentage of 
exposed areas affected by the service-
connection skin disorder residuals, to 
specifically include an opinion as to 
whether the percentage is more than 5 
percent of exposed areas;

D.  The need for systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs; and if there is 
such a need, the total duration required 
over the past 12 months;

E.  If there is residual scarring, the 
location and measurement, in square 
inches or square centimeters, of the area 
or areas encompassed by any residual 
scarring;

F.  If there is residual scarring, 
whether that scarring includes any of the 
following manifestations: extensive 
lesions, poorly nourished, repeated 
ulceration, unstable, tender, and/or 
being painful on examination;

G.  If there is residual scarring, 
whether that scarring produces limitation 
of function of the affected part of the 
body;

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected 
hydradenitis on his ability to work; and 
to the extent possible, describe the 
condition as it is manifested during a 
period of flare-up.
 
3.  Thereafter, the RO should review the 
entire claims file and then readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


